DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites a multiplier coupled to “the output of the phase detector an output of the filter”.  The claim language appears to include an error which renders the meaning of the limitation unclear.  Applicant is encouraged to correct the error in order provide a clear and definite meaning for the limitation.
Claim 9 recites “the filter” in line 1.  There is insufficient antecedent basis for this limitation.  There is no prior original recitation of a filter in claim 9 or its parent claim.  The Examiner notes that a filter is first recited in claim 7 which is not part of the lineage of claim 9.
Claims 10-12 are rejected on the basis of being dependent claims of claims 8 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bal et al., U.S. Patent Application Publication No. 2018/0284835, in view of Carley et al., U.S. Patent Application Publication No. 2006/00832891.
Regarding claim 2, Bal discloses an apparatus comprising [Fig. 3]:
a first digital-to-time converter [CLKGEN 324a] to receive a first clock [SYNC output from LFB 316], and to generate a second clock [CLK of peripheral board 304a]; and 
a second digital-to-time converter [any one of CLKGEN 324n] to receive the first clock [SYNC output from LFB 316], and to generate a third clock [CLK of peripheral board 304n]; 
a first clock distribution network to receive the second clock and to distribute a version of the second clock to first two or more components [CLK provided to PCIe core 320a and ASIC/FPGA 322a]; and 
a second clock distribution network to receive the third clock and to distribute a version of the third clock to second two or more components [CLK provided to PCIe core 320n and ASIC/FPGA 322n].
Bal does not teach that the first and second digital-to-time converters comprise delay circuitry to vary a frequency of the first and second clock over a clock pulse of the first clock. 
	Carley discloses delay circuitry [Fig. 5: delay line 370] to vary a frequency of a second clock over a clock pulse of a first clock [Fig. 7; paragraph 0073: “In addition, the programmable modulator 10 is configured to impose spread spectrum modulation on clock signal 601 only for those edges (rising and/or falling) that occur between successive rising (or falling) edges (one full period) of clock signal 602.”].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bal and Carley by modifying Bal to implement the circuitry of Carley to vary a frequency of a second clock over a clock pulse of a first clock, as taught by Carley.  Bal is directed towards a system that employs spread spectrum clocking to generate clock signals for a plurality of components based on a sync clock signal.  Carley is also directed towards a spread spectrum clocking system that employs the aforementioned frequency variation technique.  It would therefore have been obvious to one of ordinary skill in the art that the frequency variation technique of Carley could have been substituted for the clock generator of Bal, with the predictable result that Carley’s components would have generated a spread spectrum clock within the system of Bal.  Given that Bal already employs spread spectrum clocking, it would have therefore been obvious to one of ordinary skill in the art that Carley’s spread spectrum clock would have performed the equivalent function within Bal’s system.
	Regarding claims 3 and 4, Carley teaches that the DTCs are to substantially maintain at a target frequency an average of the frequency of the second and third clock over the clock pulse of the first clock [paragraph 0003: “Spread spectrum clocking modulates the clock frequency and thereby spreads the spurious power across a range of spectrum, reducing the effect at any one frequency.”; paragraph 0058: “That is, the modulator circuit generates the edge positions such that the resulting spread spectrum modulation of the clock signal varies rapidly around an average frequency of the clock signal.”].
	Regarding claim 13, Bal discloses a wireless interface [para. 0024: PCI-E cards including wireless adapters] to transmit and/or receive wireless signals at the target frequency, or a harmonic of the target frequency [para. 0026: “The clock generators 324a-324n may be configured to generated high speed (frequency) clock signals that may be used to clock the PCIe cores 320a-320n and the IC cores 322a-322n.”].
Regarding claim 14, Carley discloses that a rising edge of the clock pulse of the first clock signal is substantially aligned to a rising edge of a clock pulse of the second clock signal [Fig. 7].
Regarding claim 15, Carley discloses that the first DTC is to vary the frequency of the second clock signal over the clock pulse of the first clock signal such that a first number of clock pulses of the second clock signal is generated at a first frequency, and a second number of clock pulses of the second clock signal is generated at a second frequency [paragraph 0004: “Typically the clock frequency is modulated by a 50 KHz triangle wave over a range of -0.6% to +0.0% of the unmodulated frequency.”].
Claim 17 recites the same features as claims 2 and 13, and is therefore rejected by Bal and Carley on the same basis.  Bal also discloses a processor and a memory [Fig. 6: CPU 602 and storage 604a].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bal in view of Carley as applied to claim 2 above, and further in view of Saint-Laurent, U.S. Patent Application Publication No. 2003/0197537.
Regarding claim 5, Bal and Carley disclose the apparatus of claim 2, but do not disclose a divider and a phase detector.
Saint-Laurent discloses a system that employs a PLL [Fig. 4], the PLL including
a divider to receive the version of the second clock and to divide a frequency of the version of the second clock [divider 410]; and 
a phase detector to receive an output of the divider and a synchronization clock [phase-frequency detector 420].
[Fig. 3: PCIe core and ASIC/FPGA].  Saint-Laurent discloses a clock distribution system wherein a master system clock is supplied to a plurality of slave components [Fig. 3].  Saint-Laurent further teaches that each of the slave components includes a PLL to ensure that the local distributed clock is synchronous with the received reference clock [para. 0042: “However, the PLL shown in FIG. 4 may also serve as an individual slave PLL 210A-210C arranged to receive an incoming clock (i.e., global clock signal) and generate an output clock (i.e., local clock signal) which is subsequently fed back in a local feedback loop in order to ensure that the output clock is synchronized or aligned with the input clock.”].  Bal discloses a clock distribution system wherein a spread spectrum clock is generated on a peripheral board and supplied to various components on the board.  It would have been obvious to one of ordinary skill in the art to include a PLL in each of the components of Bal that receive the spread spectrum clock based on Saint-Laurent’s teaching that a PLL would provide local synchronization for a received reference clock.  The motivation to combine is based on Saint-Laurent’s explicit teaching that a PLL within a device receiving a master clock would enable synchronization of the locally distributed clock to the received master clock.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bal in view of Carley in view of Saint-Laurent, and further in view of Abdelmoneum et al., U.S. Patent Application Publication No. 2014/0254734.
Regarding claim 19, Bal discloses an apparatus comprising:

[CLKGEN 324a] to receive the first clock [SYNC output from LFB 316], and to generate a second clock [CLK of peripheral board 304a]; 
a second digital-to-time converter [any one of CLKGEN 324n] to receive the first clock [SYNC output from LFB 316], and to generate a third clock [CLK of peripheral board 304n]; and 
a third digital-to-time converter to receive the first clock, and to generate a fourth clock [Fig. 2: LFB supplies a SYNC signal to four cores; Fig. 3: peripheral boards labeled as 340a to 340n, suggesting that any arbitrary number of peripheral boards may be supplied with SYNC signals]. 
	Bal does not teach:
	an LC-PLL having an output to provide a first clock of a first frequency;
	the digital-to-time converters comprising delay circuitry to vary a frequency of the second/third/fourth clock over a clock pulse of the first clock;
the first, second, and third digital-to-time converters are placed around the LC-PLL at substantially equal distances from the output of the LC-PLL.
	Carley discloses delay circuitry [Fig. 5: delay line 370] to vary a frequency of a second clock over a clock pulse of a first clock [Fig. 7; paragraph 0073: “In addition, the programmable modulator 10 is configured to impose spread spectrum modulation on clock signal 601 only for those edges (rising and/or falling) that occur between successive rising (or falling) edges (one full period) of clock signal 602.”].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bal and Carley by modifying Bal to implement the circuitry of Carley to vary a frequency of a second clock over a clock pulse of a first clock, as taught by Carley.  Bal is directed towards a system that employs spread spectrum clocking to generate clock signals for a plurality of components based on a sync clock signal.  Carley is also directed towards a spread spectrum clocking system that employs the 
	Saint-Laurent discloses a plurality of receiver nodes are placed around a master PLL at substantially equal distances from the output of the PLL (i.e., the first, second, and third digital-to-time converters are placed around the LC-PLL at substantially equal distances from the output of the LC-PLL) [para. 0030: “However, for purposes of illustration, the global clock distribution network 110 may correspond to an equal length clock distribution network such as a multiple-level H-Tree network in which a global clock signal generated from the master PLL 120 at a center (clock synchronizer) node is routed to each of peripheral receiver nodes on the chip, i.e., peripheral clock processor nodes 130A-130N of the H-tree network 110, via intermediate nodes 114A-114D.  Every intermediate node 114A-114D may be an equal distance from center node.  Every peripheral node, i.e., clock processor node 130A-130N, may be an equal distance from its respective intermediate node 114A-114D.  As a result, the clock paths to all of the peripheral clock processor nodes 130A-130N are an equal distance from the master PLL 120 at the center node 112, and the clock delay from the master PLL 120 at the center node is equal to all peripheral clock processor nodes 130-130N of the H-tree network 110.  Thus, each clock processor node 130A-130N can be configured to act as a receiving station for clock signal and service 
clocking requirements of sequential elements in a local clock region 150 (i.e., an area of the chip near the node) with negligible clock skew with reference to the other similarly configured nodes of the H-tree network 110.”].

	Abdelmoneum discloses an LC-PLL having an output to provide a first clock of a first frequency [para. 0025: “In one embodiment, clock generator 102 is a delay locked loop (DLL).  In one embodiment, clock generator 102 is an LC PLL (i.e., inductor-capacitor based PLL).”].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bal, Carley, Saint-Laurent, and Abdelmoneum by modifying Bal to employ an LC-PLL as a clock generator, as suggested by Abdelmoneum.  Abdelmoneum discloses that a PLL may be used as a clock generator, and further teaches a number of different PLL variations that may be substituted for one another for this purpose [para. 00025: “In one embodiment, clock generator 102 is an analog or mixed signal PLL.  For example, clock generator 102 is a self-biased PLL (SBPLL).  In one embodiment, clock generator 102 is a digital PLL (DPLL).  In one embodiment, the DPLL is an all digital PLL (ADPLL).  In one embodiment, clock generator 102 is a delay locked loop (DLL).  In one embodiment, clock generator 102 is an LC PLL (i.e., inductor-capacitor based PLL).”].  Abdelmoneum’s teaching suggests that different variations of a PLL may be substituted for another to perform an equivalent function within the same system.  Therefore, it would have been obvious to one of ordinary skill in the art that an LC-PLL could have been employed in the system of Bal based on Abdelmoneum’s teaching that a PLL may 
Regarding claims 20 and 21, Carley teaches that the DTCs are to substantially maintain at a target frequency an average of the frequency of the second and third clock over the clock pulse of the first clock [paragraph 0003: “Spread spectrum clocking modulates the clock frequency and thereby spreads the spurious power across a range of spectrum, reducing the effect at any one frequency.”; paragraph 0058: “That is, the modulator circuit generates the edge positions such that the resulting spread spectrum modulation of the clock signal varies rapidly around an average frequency of the clock signal.”].

Allowable Subject Matter
Claims 6, 7, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leistner et al., U.S. Patent Application Publication No. 2016/0182262, discloses a system employing a DTC to provide a modulated output signal based on received information.
Wiebe, U.S. Patent Application Publication No. 2009/0055676, discloses a system with a master clock synthesizer and a pair of slave clock synthesizers that employ spread spectrum clocking.
Ma, U.S. Patent No. 8,044,745, discloses a system for spread spectrum clocking.
Jennings, U.S. Patent No. 6,697,416, discloses a system for spread spectrum clocking that uses a divider, phase detector, and filter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181.  The examiner can normally be reached on Tuesday to Thursday, 10 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in Applicant’s IDS and by Examiner during parent patent application prosecution.